MEMORANDUM **
Alisa Piliposyan, a native of Romania and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of her application for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and deny the petition.
Substantial evidence supports the BIA’s adverse credibility finding. Because petitioner contended that she was persecuted based on her Pentecostal faith, but demonstrated during her asylum interview that she was unfamiliar with a basic practice of her faith, i.e., the practice of speaking in tongues, her asylum claim fails. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004).
*771Because petitioner failed to demonstrate that she is eligible for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir .2003).
Substantial evidence also supports denial of petitioner’s CAT claim. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 316-3.